Citation Nr: 1225300	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  12-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for skin cancer as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO located in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the Marines from October 1955 to October 1958.  He alleges that he has skin cancer as a result of exposure to ionizing radiation in service.

As an initial matter, the Board notes that VA treatment records dated through April 2007 reflect a history of basal cell carcinoma on the Veteran's right upper arm and lower back.

The Veteran asserts that in July 1957, in the Yucca Flats area of the Nevada Test Site, he participated in shot Hood of Operation Plumbbob.  See Statement, April 2011; Radiation Risk Activity Information Sheet (RRAIS), May 2011.  He testified at the Board hearing that he was one of a select group of Marines from various units in his regiment who were in trenches near the blast, that he remembers the bright light from the blast (with his eyes closed), that wind from the blast came from behind and pushed him forward into the trench due to a vacuum sort of effect, that after the blast his group moved to ground zero where they slept in the cold, and that he was in the field for a total of about four to five days.  See Hearing Transcript at 9-12.  In his RRAIS, the Veteran reported that he was approximately one mile from the blast when it went off.  The Veteran also testified that prior to the blast, his group was provided with a course of instruction that included discussion of Roentgens (pronounced "renkens"), and that he was issued three badges that were checked with Geiger counters to measure the radiation to which he was exposed.  See Hearing Transcript at 5-6.  

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2002); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which generally includes participants in Operation Plumbbob between May 28, 1957 and October 22, 1957.  Skin cancer, however, is not one of the listed conditions.

38 C.F.R. § 3.311 provides certain development procedures in the case of claims based, among other things, on exposure to ionizing radiation from atmospheric nuclear testing and that involve certain listed "radiogenic diseases" that first became manifest within the proscribed periods (generally five years or more after exposure).  The listed "radiogenic diseases" include skin cancer.  In the case of claims based on alleged participation in atmospheric nuclear testing, "if military records do not establish presence at or absence from a site at which exposure to radiations is claimed to have occurred, the veteran's presence at the site will be conceded."  38 C.F.R. § 3.311(a)(4)(i) (2011).

In July 2011, the RO requested verification from the Defense Threat Reduction Agency (DTRA) that the Veteran participated in Operation Plumbbob, as well as a radiation dose estimate.  In September 2011, the DTRA replied that the Veteran was assigned to the Weapons Company (later redesignated as "D" company) of the 1st Battalion, 5th Marine Regiment, which was stationed in Camp Pendleton, California.  The DTRA reported that the Veteran's service record and unit diaries placed him in Bridgeport, California from February to March 1957, on leave from August to September 1957, and in San Diego, California later in September 1957.  DTRA further reported that there was no record of any temporary duty at the Nevada Test Site or any participation in atmospheric nuclear testing.

As noted above, 38 C.F.R. § 3.311(a)(4)(i) provides that where "military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded."  In this particular case, in light of the Veteran's credible statements regarding his participation in Operation Plumbbob and the fact that military records do not clearly establish the Veteran's presence or absence from the Nevada Test Site in July 1957 during Operation Plumbbob, the Board concedes the Veteran's presence at the test site during the operational period.  Therefore, in accordance with 38 C.F.R. § 3.311(a), the Board finds that a remand is necessary so that a radiation dose estimate may be obtained from the DTRA (based on the Veteran's conceded participation).  Then, under 38 C.F.R. § 3.311(b) and (c), this case must be forwarded to the Under Secretary for Benefits for consideration as to whether the Veteran's skin cancer is due to exposure to ionizing radiation in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's VA treatment records dated from May 2007 to present and associate them with the claims file.  

2.  Request a radiation dose estimate from the Defense Threat Reduction Agency (DTRA).  See 38 C.F.R. § 3.311(a)(2)(i).  Please note in that request that the Veteran's participation in Operation Plumbbob has been conceded, and that the Veteran reports that he was issued three badges, witnessed shot Hood from a trench, and then walked to ground zero.  See 38 C.F.R. § 3.311(a) (4)(i).

3.  After all of the above development has been completed, forward the claim to the Under Secretary for Health for consideration under 38 C.F.R. § 3.311(c) as to whether the Veteran has skin cancer as a result of his exposure to ionizing radiation in service.

4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


